DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species (a) TRITC/Biotin-labeled Dextran (MICRO-RUBYTM) and (h) human rhodopsin kinase promoter (hGRK1) in the reply filed on 01 June 2022 are acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 June 2022.
Claims 1, 2, 4-11, 13, 14, 16 and 18-23 are under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dacey et al (Melanopsin-expressing ganglion cells in primate retina signal colour and irradiance and project to the LGN. Nature 2005 Feb 17;433(7027):749-54).
Dacey teaches a method of preparing a non-human primate retina comprising one or more sortable retinal cell populations (i.e. retinal ganglion cells), the method comprising labeling the one or more retinal cell populations by injection with TRITC/Biotin-labeled Dextran (MICRO-RUBYTM), thus meeting the limitations of claims 1 and 2. See paragraph spanning pp.753-754.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-11, 13, 14, 16 and 18-23 are rejected under 35 U.S.C. 103 as being obvious over Boye et al. (WO 2015/126972 A1; IDS, 06/26/2019) and further in view of Dacey et al.
The applied reference (Boye) has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 
Boye discloses a method of preparing a non-human primate retina using rAAV vector constructs that include at least one nucleic acid segment that encodes at least one ocular therapeutic agent operably linked to an ON bipolar cell-specific promoter that is capable of expressing the nucleic acid segment in suitable mammalian retinal cells that have been transformed with the vector construct, where said ON bipolar cell-specific promoter is a promoter that, when injected into the retina, results in expression of a target molecule preferentially or exclusively in ON bipolar cells. See [0009], [0034], [0068], and [0069]. The transformed host cells may even be comprised within the body of a non-human animal itself, in formulations for non-human primates, comprising one or more sortable retinal cell populations (where transduction efficiencies of AAV vectors containing the smCBA promoter and mCherry cDNA were initially scored in vitro using a cone photoreceptor cell line, and where said vectors were then injected intravitreally into transgenic mice constitutively expressing a Rhodopsin-GFP fusion protein in rod photoreceptors, and photoreceptor cell transduction was quantified by fluorescent activated cell sorting, by counting cells positive for both GFP and mCherry, as in claims 1, 2, 6, 9 and 10. See [0173]. Rho-GFP mouse retinas were injected intravitreally, and where to quantify the relative ability of each vector to transduce PRs, intravitreally injected Rho-GFP retinas were dissociated and FACS analysis performed, where cells were sorted into four populations: including red and green fluorescent: indicating transduced PRs, and where a Rho-GFP retina injected with scAAV2.quadY-F+ T-V vector contained all four populations of cells, as in claims 4, 5 and 14. See [0083] and [0187] and Fig. 3. Confirming differential in vivo labeling is performed using fundoscopy, as in claim 7. See [0082]. One or more transgenes in recombinant vectors are used to transduce the sortable retinal cell populations, as in claim 8. See [0031]. The hGRK1 promoter is used, as in claim 11. See [0084]. The injection can be done subretinally, as in claim 16. See [00172]. Test vectors and test promoters are administered to the retina to drive expression of the reporter genes in vivo, as in claims 18 and 19. See [0084], [0085], and [00191]. Gene therapy vectors are administered to the retina, as in claim 20. See [00209]. The expression level of the reporter genes is determined and compared to a reference level and compared between cell types, as in claims 21-23. See [0083], [0089] and [00133]. 
The difference between the claimed invention and that of Boye is that Boye does not teach the dyes of the claims. 
However, as set forth above, Dacey teaches the use of TRITC/Biotin-labelled Dextran (MICRO-RUBYTM) in order to visualize primate retinal ganglion cells cells, as in claims 1 and 13. See paragraph spanning pp.753-754. Dacey does not teach preparing the non-human retina by injection of additional dyes or via the use of vectors or promoters.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Boye and Dacey. The artisan would have been motivated to make and use the invention as claimed since Dacey teaches that TRITC/Biotin-labelled Dextran (MICRO-RUBYTM) provided superior staining of retinal cells. See, e.g. Figure 2. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
16 July 2022